United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
G.Y., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1683
Issued: March 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 6, 2019 appellant filed a timely appeal from a March 14, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’

1

The Board notes that following the March 14, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective May 27, 2018, as he no longer had
residuals or disability due to his accepted October 18, 2011 employment injury; and (2) whether
appellant has met his burden of proof to establish continuing employment-related disability or
residuals on or after May 27, 2018.
FACTUAL HISTORY
On November 9, 2011 appellant, then a 37-year-old electrician, filed a traumatic injury
claim (Form CA-1) alleging that on October 18, 2011 he was helping a coworker lift a tool box
off a work truck to place it on the floor when he twisted his back while in the performance of duty.
OWCP accepted the claim for degeneration of lumbar or lumbosacral intervertebral disc and sprain
of back, left lumbar region. Appellant stopped work on the date of injury and OWCP paid him
wage-loss compensation on the supplemental rolls. He returned to work in a light-duty capacity
from September 9 through October 16, 2013, and from April 14 through 16, 2014. Appellant
thereafter stopped work again and did not return. OWCP paid him wage-loss compensation on the
periodic rolls as of May 4, 2014.
Appellant sought medical treatment beginning October 19, 2011, the day following the
employment incident, and underwent a course of lumbar injections and physical therapy for his
conditions. A December 12, 2011 magnetic resonance imaging (MRI) scan of the lumbar spine
revealed a moderate to large central protrusion and borderline extrusion at L4-5, abutting the
subarachnoid space at the origins of the L5 nerve roots. On November 16, 2012 Dr. Shon Cook,
a Board-certified neurological surgeon, proposed L4-5 decompression and interbody fusion
surgery. Appellant declined to undergo back surgery.
Subsequently, appellant sought treatment with Dr. John W. Ellis, Board-certified in family
and environmental medicine. In a February 15, 2017 medical report, Dr. Ellis determined that
appellant’s lumbar strain and degeneration of lumbosacral intervertebral disc were permanent in
nature. He reported that appellant was unable to work in any capacity and his conditions would

2

5 U.S.C. § 8101 et seq.

3
Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral argument request, he asserted that oral argument should be granted so that he could have
the opportunity to explain why he should at least receive the offered training and explain how his injury has affected
his life and his family. The Board, in exercising its discretion, denies appellant’s request for oral argument because
this matter requires an evaluation of the medical evidence presented. As such, the arguments on appeal can adequately
be addressed in a decision based on a review of the case record. Oral argument in this appeal would further delay
issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and this
decision is based on the case record as submitted to the Board.

2

continue to deteriorate over time. Dr. Ellis opined that appellant’s disability was a direct result of
the work-related injuries.
On September 26, 2017 OWCP received a September 20, 2017 report of investigation from
the employing establishment injury compensation specialist. The employing establishment
requested that OWCP schedule a second opinion examination to evaluate appellant’s conditions
and work restrictions, noting that his physician claimed that he was unable to perform chores due
to his work-related injury. The compensation specialist explained that the employing
establishment conducted surveillance on appellant from September 7 through 9, 2017, which
demonstrated his ability to bend, stoop, lift, and walk without limitations or signs of duress as
evidenced in the accompanying video provided to OWCP. In the video, appellant was seen picking
up and carrying a child without any limitations, bending down several times to pat a dog, and was
walking normally without any visible medical aids.
On October 26, 2017 OWCP referred appellant to Dr. Gregory Zeiders, a Board-certified
orthopedic surgeon, for a second opinion evaluation and determination regarding whether he had
any residuals or disability causally related to the October 18, 2011 work-related injury.
In a separate letter to appellant also dated October 26, 2017, OWCP advised him that a
surveillance video submitted by the employing establishment had been provided to the second
opinion physician as part of the case record.4
On January 29, 2018 Dr. Zeiders evaluated appellant for the purpose of the second opinion
evaluation. In his February 18, 2018 report, he documented appellant’s physical examination
findings, discussed his history of injury, and summarized past medical reports and diagnostic
studies dating back to the October 18, 2011 work-related injury. In addition, Dr. Zeiders discussed
the surveillance video, which showed appellant engaging in physical activity when he lifted a small
child from a car seat, and also demonstrated active mobilization in flexion with no antalgic gait,
both in ambulation as well as lifting. He opined that appellant no longer suffered from residuals
or disability as a result of the October 18, 2011 employment injury. Dr. Zeiders noted that upon
examination, appellant was able to ambulate through the hallway with no significant antalgic gait
or need for assistive devices. He observed flexion, extension, and range of motion (ROM)
measurements, noting that appellant’s complaints were not consistent with his limited physical
examination findings. Dr. Zeiders opined that there were no ongoing spinal conditions
permanently worsened by the lifting event due to appellant’s convoluted history, confusing
subjective complaints, and physical examination findings. He explained that there were no
examination findings that lent credence to his subjective complaints and no residual disabling
component to his October 18, 2011 injury. Dr. Zeiders found that no further treatment was needed,
maximum medical improvement had been reached, and appellant could return to full-duty work
without restrictions.
In a February 21, 2018 report, Dr. Ellis reported that appellant’s examination revealed
decreased ROM of the lumbar spine, continued tightness, stiffness, and tenderness in the
paraspinous muscles of the lumbar spine, and radiculopathy in the legs bilaterally. He reported
4
The record reflects that on November 3, 2017 appellant requested a copy of the surveillance video, which was
provided to him on November 29, 2017.

3

that any prolonged standing, sitting, and walking increased his pain and symptoms, explaining that
appellant struggled with everyday activities and chores. Dr. Ellis determined that appellant’s
lumbar strain and degeneration of lumbosacral intervertebral disc had not resolved and were
permanent in nature. He found that appellant was unable to work in any capacity and that his
conditions would continue to deteriorate over time. Dr. Ellis stated that appellant’s disability was
a direct result of his work-related injuries and that he should continue to follow-up on a monthly
basis for medication refills and referrals.
By notice dated April 11, 2018, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits because he no longer had any residuals or disability causally
related to his October 18, 2011 work-related injury.
In a May 1, 2018 narrative statement, appellant contested the proposed termination arguing
that Dr. Zeiders did not spend enough time with him during the examination, and therefore, could
not have properly assessed his medical conditions.
In support of his claim, appellant submitted a May 7, 2018 report from Dr. Ellis who
discussed his history of injury and summarized previous medical records. Dr. Ellis noted that
appellant continued to complain of severe pain in the midline of the low back. While he initially
reported numbness and weakness down the left leg, appellant was now experiencing these
symptoms bilaterally. Dr. Ellis reported that appellant had to use a cane because of instability,
mostly out of his left leg, which gave way on him frequently. He further complained of radicular
pain shooting into the dorsal and lateral aspects of both feet and into his left knee. Dr. Ellis
provided findings on physical examination, which revealed spasms in the thoracic and lumbar
muscles, loss of normal lordotic curvature, and decreased ROM. He diagnosed lumbar sprain and
lumbosacral disc degeneration that were ongoing conditions, which also resulted in impingement
to the spinal nerves and bladder dysfunction. Dr. Ellis explained that the injury to appellant’s back
and the deranged discs were causing more impingement of the right L4, L5, and S1 spinal nerves
and left L3, L4, L5, and S1 spinal nerves, as well as cauda equine syndrome resulting in decreased
sexual and bladder dysfunction. He further explained that the chronic pain and sleep deprivation
had caused neurochemicals in the brain resulting in organic depression. Dr. Ellis opined that the
additional conditions and ongoing disability were related to appellant’s employment injury. He
reported that appellant did not need to undergo an FCE and recommended a magnetic resonance
imaging (MRI) scan of the lumbar spine and an electromyography/nerve conduction velocity
(EMG/NCV) study. Dr. Ellis concluded that appellant was temporarily totally disabled until the
diagnostic reports could be evaluated to determine whether he was capable of some type of
sedentary work.
By decision dated May 24, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective May 27, 2018. It found that the weight of the medical evidence
rested with Dr. Zeiders’ February 19, 2018 opinion, which established that appellant’s accepted
work-related conditions had ceased and he no longer had any residuals or disability as a result of
the October 18, 2011 employment injury.
On June 4, 2018 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review.

4

In a narrative statement received on June 11, 2018, appellant contested the termination
decision and noted submission of new medical reports, which provided updated examination and
clinical findings.
Appellant submitted a May 18, 2018 MRI scan of the lumbar spine from Dr. Oliver A.
Cvitanic, a Board-certified diagnostic radiologist, in support of his claim. Dr. Cvitanic described
a small circumferential disc bulge at L4-5, which was centered to the left side, but did not cause
significant epidural encroachment either centrally or laterally. The remainder of the lumbar spine
had a normal appearance.
In a May 22, 2018 diagnostic report, Dr. Gabriel Pitman, a Board-certified neurologist,
provided findings on physical examination and noted review of the May 18, 2018 MRI scan of the
lumbar spine. He reported that appellant’s EMG/NCV study revealed right L3-4 radiculopathy
and normal EMG findings of the left lower extremity. Dr. Pitman diagnosed left paracentral disc
herniation at L4-5, right L3-4 radiculopathy, and traumatic sacral shearing/sacroiliitis.
In a May 31, 2018 addendum report, Dr. Ellis reported that appellant’s MRI scan of the
lumbar spine revealed a small L4-5 circumferential disc bulge centered to the left, which did not
cause significant encroachment. He also noted that EMG/NCV testing demonstrated right L3-4
radiculopathy. Dr. Ellis reported that Dr. Pitman noted a stretching injury, discogenic pain, and
recommended surgical intervention due to the fact that appellant failed conservative treatments.
He addressed the May 24, 2018 termination decision arguing that appellant’s medical benefits
should be restored immediately. Dr. Ellis further recommended a neurosurgeon for surgical
evaluation to prevent permanent nerve damage from occurring. Appellant also submitted a
separate medical report from Dr. Ellis dated August 16, 2018, which repeated the findings of his
May 31, 2018 report.
By decision dated September 18, 2018, OWCP’s hearing representative affirmed, in part,
the May 24, 2018 decision, finding that OWCP had met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective May 27, 2018, based on the medical
opinion of Dr. Zeiders, its second opinion examiner. The hearing representative found, however,
that the case was not in posture for decision as to whether appellant had continuing residuals or
disability on or after May 27, 2018 causally related to his accepted employment injury. The
hearing representative instructed OWCP to remand the case and the newly submitted medical
evidence to Dr. Zeiders for a supplemental report regarding whether appellant had any continuing
residuals or disability of his employment injury.
On February 25, 2019 OWCP referred appellant, the additional medical and diagnostic
reports, an updated statement of accepted facts (SOAF), and a job description for the position of
electrician to Dr. Zeiders to determine whether the most recently received medical submissions
changed his opinion regarding appellant’s medical condition and ability to work.
In his February 25, 2019 report, Dr. Zeiders reviewed and summarized the newly submitted
medical reports and diagnostic studies. He referenced his prior February 18, 2018 report for a
history of the October 18, 2011 injury, review of past records, and pertinent examination findings.
Dr. Zeiders evaluated appellant, provided current findings on physical examination, and reviewed
the additional medical and diagnostic reports. He reconfirmed his prior opinion that appellant no

5

longer suffered from residuals or disability as a result of the October 18, 2011 work-related injury.
Dr. Zeiders explained that appellant’s subjective findings were out of proportion to his physical
examination, which was significantly scattered with regard to positioning, noting that examination
of the lower extremities and axial spine were inconsistent with his subjective complaints of pain
and ability to perform the physical movements. He determined that given conflicting findings and
lack of documentation pertaining to the diagnosis, appellant did not have any type of emergent
cauda equine. Dr. Zeiders noted that the newly submitted diagnostic studies revealed a relatively
benign EMG and limited MRI scan findings. He further reported that appellant did not require
surgery as a result of this injury as his subjective complaints did not match his physical
examination. Dr. Zeiders concluded that given the changes and variability with the two
examinations performed, the benign nature of the MRI scan testing from the year before, and the
relatively benign EMG and limited MRI scan findings from the current diagnostic studies,
appellant did not have any ongoing spinal condition made permanently worse from his prior injury.
By decision dated March 14, 2019, OWCP denied modification of the May 24, 2018
decision, finding that the weight of medical evidence rested with Dr. Zeiders as the second opinion
examiner.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.5 After it has been determined that, an
employee has a disability causally related to his or her employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.6 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.8 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.9
The Federal (FECA) Procedure Manual provides that the findings of an OWCP referral
physician or impartial medical specialist must be based on the factual underpinnings of the claim,

5
Z.D., Docket No. 19-0662 (issued December 5, 2019); see R.P., Docket No. 17-1133 (issued January 18, 2018);
S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
6

See R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L.
Minor, 37 ECAB 541 (1986).
7

See R.P., id.; Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

Z.D., supra note 5; see R.P., id.; T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P.,
Docket No. 08-1822 (issued August 5, 2009). Furman G. Peake, 41 ECAB 361, 364 (1990).
9
See R.P., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); Furman G.
Peake, id.

6

as set forth in the SOAF.10 When OWCP’s referral physician or impartial medical specialist does
not use the SOAF as the framework in forming his or her opinion, the probative value of the
opinion is diminished or negated altogether.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective May 27, 2018.
OWCP accepted that appellant sustained degeneration of lumbosacral intervertebral disc
and left lumbar sprain of back as a result of his October 18, 2011 employment injury. By decision
dated May 24, 2018, it terminated his wage-loss compensation and medical benefits effective
May 27, 2018, based on the opinion of Dr. Zeiders, the second opinion examiner, who concluded
in a February 19, 2018 report that appellant’s accepted work-related conditions had resolved and
he no longer suffered from residuals or disability as a result of the October 18, 2011 employment
injury.
The Board finds that Dr. Zeiders’ opinion was not well rationalized and failed to carry the
weight of the medical evidence.12 In his February 18, 2018 report, Dr. Zeiders provided a
conflicting history of injury. He indicated that appellant had no ongoing spinal conditions, which
were permanently worsened from the lifting event due to his convoluted history, confusing
subjective complaints, and physical examination findings. Dr. Zeiders failed to explain how
appellant’s history was convoluted as he sought treatment and underwent diagnostic testing
immediately following the October 18, 2011 employment incident, which OWCP accepted for
degeneration of lumbosacral intervertebral disc and sprain of back, left lumbar region.
Furthermore, his opinion does not carry the weight of the medical evidence that appellant’s workrelated conditions and disability had resolved as the physician provided no specific discussion to
the accepted work-related conditions, only generally noting that appellant had no residual disabling
component to his previously treated work injury.13 This discrepancy casts doubt on Dr. Zeiders’
understanding of the facts of appellant’s claim.14 His opinion that he could return to full-duty work
was conclusory without sufficient medical rationale to support his findings.15 Given Dr. Zeiders’
failure to acknowledge the accepted employment conditions, his opinion is, therefore, of

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.1
(September 2009).
11

Id. at Chapter 3.600.3(10) (October 1990).

12

M.R., Docket No. 17-0634 (issued July 24, 2018).

13

J.S., Docket No. 18-0513 (issued March 1, 2019); K.J., Docket No. 14-1874 (issued February 26, 2015); J.J.,
Docket No. 11-1958 (issued June 27, 2012).
14

S.R., Docket No. 19-1229 (issued May 15, 2020).

15

Id.

7

diminished probative value regarding OWCP’s termination of his wage-loss compensation and
medical benefits.16
The Board therefore finds that OWCP has not met its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits, effective May 27, 2018, as the medical
evidence of record is insufficient to establish that he no longer had residuals or disability causally
related to his accepted degeneration of lumbar or lumbosacral intervertebral disc and sprain of
back, left lumbar region.17
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective May 27, 2018.18
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 16, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

P.E., Docket No. 19-0837 (issued October 20, 2020).

17

L.B., Docket No. 20-0692 (issued November 20, 2020).

18

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

8

